Citation Nr: 1824693	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, including as secondary to exposure to toxic chemicals or herbicides in service or service-connected hypertension or medications taken for hypertension.

2.  Entitlement to service connection for depression, including as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1956 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

The Veteran requested a hearing before a Veterans Law Judge in connection with his appeal, but did not appear at the scheduled hearing after receiving notice.  Thus, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2017).

The Veteran previously submitted a claim of entitlement to service connection for prostate cancer which was denied in an August 2011 rating decision because there was no evidence that the Veteran had prostate cancer in service, had service in the Republic of Vietnam or was exposed to tactical herbicides in service.  The August 2011 denial became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with that claim within the appeal period.  In connection with the Veteran's claim to reopen, he contends that his prostate cancer is due to the medications he has taken for hypertension.  In determining whether the "low threshold" for reopening is met, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Given this low threshold, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends, in part, that his prostate cancer is secondary to service-connected hypertension or the medications he takes for hypertension.  A November 2014 VA examiner opined that the Veteran's prostate cancer was not caused or aggravated by his service-connected hypertension, but did not address whether any of his hypertension medications cause or aggravate his prostate cancer.  As the medical opinion provided does not address all of the Veteran's contentions, a new medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to depression, the Veteran contends that this disorder is due to his service-connected disabilities.  The November 2014 VA examiner opined that the Veteran's depression was due to "cognitive changes and declining health," noting that his depression began or worsened after surgery for prostate cancer.  Nevertheless, the VA treatment records also show that the Veteran's depression worsened after he was hospitalized for and diagnosed with congestive heart failure (CHF) and that his CHF has been found to be a continuation of his service-connected coronary artery disease.  See January 2014 VA Treatment Record; see also December 2017 VA Examination Report.  Thus, a medical opinion is necessary to address whether the Veteran's depression is caused or aggravated at least in part by his service-connected coronary artery disease or CHF.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and ask the Veteran to provide authorizations for any private medical records he would like considered in connection with his appeal.  

2.  Obtain a medical opinion addressing whether it is at least as likely as not that the Veteran's prostate cancer is caused or aggravated by the medications he has taken for his service-connected hypertension.  An examination of the Veteran is not necessary unless deemed so by the examiner.

The examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Obtain a medical opinion addressing whether it is at least as likely as not that the Veteran's depression is caused or aggravated at least in part by his service-connected coronary artery disease or CHF.  An examination of the Veteran is not necessary unless deemed so by the examiner.  The examiner providing the opinion should review and consider the Veteran's VA treatment records showing an increase in psychiatric symptoms after his hospitalization for CHF in December 2013.  See January 13, 2014 VA Treatment Record.

If any opinion requested above cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




